
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 133
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms. Lee of
			 California, Mr. Cleaver,
			 Mrs. Christensen,
			 Ms. Fudge,
			 Mr. Al Green of Texas,
			 Ms. Edwards of Maryland,
			 Ms. Clarke,
			 Mr. Johnson of Georgia,
			 Mr. Clay, Mr. Meeks of New York,
			 Mr. Butterfield,
			 Mr. Conyers,
			 Mr. Scott of Georgia,
			 Mr. Davis of Illinois,
			 Mr. Rangel,
			 Mr. Scott of Virginia,
			 Ms. Moore of Wisconsin,
			 Mr. Carson of Indiana,
			 Mr. Lewis of Georgia,
			 Mr. Bishop of Georgia,
			 Ms. Jackson-Lee of Texas,
			 Mr. Rush, and
			 Mr. Thompson of Mississippi) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Barack Hussein Obama and the
		  significance of his becoming the first African-American President of the United
		  States.
	
	
		Whereas, on January 20, 2009, Barack Hussein Obama was
			 inaugurated as the 44th President of the United States, becoming the
			 fifth-youngest President and the first African-American President;
		Whereas Barack Hussein Obama was born in Honolulu, Hawaii,
			 on August 4, 1961;
		Whereas Barack Hussein Obama graduated from Columbia
			 University and Harvard Law School, where he was the first African-American
			 president of the Harvard Law Review;
		Whereas, in 1985, Barack Hussein Obama moved to Chicago,
			 Illinois, where he worked as a community organizer with low-income residents of
			 Chicago’s Roseland community and Altgeld Gardens public housing
			 development;
		Whereas Barack Hussein Obama was a civil rights attorney
			 in Chicago and taught constitutional law at the University of Chicago for more
			 than a decade;
		Whereas Barack Hussein Obama’s work in the community and
			 dedication to civil and constitutional rights led him to run for political
			 office and he was elected, in 1996, to the Illinois State Senate as the
			 representative from the Chicago neighborhood of Hyde Park;
		Whereas, as a State Senator, Barack Hussein Obama was
			 known for working in a bipartisan manner to pass legislation with respect to
			 ethics reform, health care services, early childhood education programs, and an
			 earned income tax credit for the working poor;
		Whereas Barack Hussein Obama began his bid to become a
			 United States Senator representing Illinois in 2003 and was selected to give
			 the keynote address at the 2004 Democratic National Convention;
		Whereas Barack Hussein Obama was elected to the United
			 States Senate in 2004 and quickly became known for his legislative work to
			 support alternative energy sources, reform Senate rules with respect to
			 lobbyists and gifts, improve benefits for veterans, and destroy weapons of mass
			 destruction in Eastern Europe and Russia;
		Whereas Barack Hussein Obama’s election as President
			 signifies a milestone in the history of the United States, as he is the only
			 African-American to hold that office; and
		Whereas prior to the Voting Rights Act of 1965
			 approximately only 100 African-Americans held elective office in all of the
			 United States and less than 45 years later there are thousands of
			 African-Americans in such offices, including the President: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the ascension of an
			 African-American to the office of President of the United States to be a
			 historic achievement; and
			(2)honors the
			 inauguration of Barack Hussein Obama as President of the United States.
			
